Per curiam.
The compolltion made by the agent, appointed by Graham, the matter of the velfel, and part owner of the cargo, was done in good faith, alter a capture and abandonment. It was made for the benefit of the infurer, to whom the perfon intrufted. with the management of the bulinefs, muft be confidered as the agent. It was a- diferetion within the fcope of his authority. A diferetion, which if prudently excrcifed, would often be for the benefit of the underwriters, but which would never be ufed if at the hazard of turning a total into a partial lofs. Had the balance, after payment *303of the compoiition money and charges, been received by Gra= ham himfelf,it might have been a proper cafe for deduction. But the money is ftill in the hands of the foreign agent. He may fail, and the affured ought not to run that riik. It is to the perfon, in whofe hands the money is, that the infurer muft look. Judgment muft, therefore, be for the plaintiffs.